Citation Nr: 1521261	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of left upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of right upper extremity.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2010, the Veteran submitted a timely notice of disagreement (NOD) with the RO's December 2009, rating decision that, in pertinent part, denied entitlement to a TDIU.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to a TDIU.  Because the June 2010 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  The record was held open for 60 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of statements and private treatment records.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

In February 2015, the Veteran raised the issue of entitlement to service connection tinnitus.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities, erectile dysfunction, and hypertension and entitlement to a TDIU are REMANDED to the AOJ.


FINDING OF FACT

Hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss, which he asserts began during service.  The Veteran has provided multiple accounts of exposure to loud noise during service-first while training stateside in a mortar platoon for 14 months and then during combat in the Republic of Vietnam.  The Veteran's family and friends have consistently reported decreased hearing acuity after service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  These laws ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.

Here, the Veteran served in combat and was frequently exposed to loud noise as an indirect fire infantryman in the Republic of Vietnam, which included providing long range rocket and artillery support, given that such exposure is consistent with the circumstances, conditions, and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, the Board presumes the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed with bilateral sensorineural hearing loss and hearing impairment is shown for VA purposes (see, e.g., November 2009 VA examination).  See 38 C.F.R. § 3.385 (2014).  Moreover, he reports the onset of the condition during his combat service in Vietnam.  Furthermore, his family and friends report difficulty hearing since service.  The Board finds that the Veteran and his family and friends are competent to report observing decreased hearing by the Veteran in and since serving in combat in Vietnam and that their accounts of having of him having decreased hearing since that time are credible.  Accordingly, it is presumed that the Veteran's hearing loss had its onset during his combat service.

In November 2009, a VA examiner opined that the Veteran's current hearing loss was not related to loud noise exposure in service because hearing was within normal limits on separation from service.  The examiner noted in-service threshold shift at 500 Hz, but not at 1000, 2000, or 4000 Hz.

The Board finds that the examiner's opinion is inadequate.  First, the examiner failed to take into account lay statements of decreased hearing acuity since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Second, the examiner reported no in-service threshold shift at 1000, 2000, or 4000 Hz; however, a comparison of entrance and separation examinations reveals negative threshold shifts at 1000 and 2000 Hz.  Accordingly, the examiner's opinion is based upon an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the November 2009 VA medical opinion regarding the etiology of the Veteran's current hearing loss is afforded no probative value.

Thus, the Board finds that the record is absent any evidence to rebut the presumption that the Veteran's hearing loss became manifest during his combat service.  See Reeves, 682 F.3d at 998-99.  In light of his in-service, combat-related hearing problems, the credible history of hearing loss in and since service, and the diagnosis of hearing loss in November 2009, the Board finds that service connection for hearing loss is warranted because the disability had its onset in service.


ORDER

Service connection for hearing loss is granted.



REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper extremities, which he believes is related to his service-connected diabetes mellitus.  There is no clinical diagnosis of peripheral neuropathy of the upper extremities on the most recent November 2010 VA examination report or VA treatment records, which are current through December 2010.  However, at the February 2015 Board hearing, the Veteran testified that he is currently diagnosed with and receiving treatment for peripheral neuropathy of the upper extremities.  Accordingly, VA treatment records from December 2010 must be obtained and another VA examination is warranted.  38 U.S.C.A. § 5103A(b), (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(iv) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also seeks service connection for erectile dysfunction and hypertension, which he believes are related to his service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), or their respective medications.  In November 2009 and November 2010, VA examiners opined that the Veteran's current erectile dysfunction and hypertension were not caused or aggravated by his diabetes mellitus because they manifested too soon after the diagnosis of diabetes mellitus to be caused by diabetes mellitus.  The examiners, however, did not address how long diabetes mellitus was present before it was diagnosed or whether its actual onset (versus the clinical diagnosis) was early enough to cause the present erectile dysfunction and/or hypertension.  Moreover, the examiners did not address whether the Veteran's PTSD or its medications caused the current erectile dysfunction or hypertension.  Further medical development, namely a VA examination, is needed to decide these claims.  38 C.F.R. § 3.159(c)(iv).

As discussed in the introduction, the Veteran submitted a June 2010 NOD to the RO's December 2009 rating decision that denied entitlement to a TDIU.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records from December 2010.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional(s) in connection with the remaining service connection claims.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine whether the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that it is related to (or aggravated by) his service-connected diabetes mellitus.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the actual onset of the Veteran's diabetes mellitus (versus the date of the initial diagnosis) was early enough to cause or aggravate the present erectile dysfunction and/or hypertension.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD or medications for PTSD or diabetes mellitus cause or aggravate the current erectile dysfunction and/or hypertension.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of erectile dysfunction or hypertension prior to aggravation by PTSD, diabetes mellitus, or one of their required medications.

The examination report must include a complete rationale for all opinions expressed.  

3.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of entitlement to a TDIU.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

4.  Finally, after conducting any other development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


